Title: To George Washington from Thomas Jefferson, 28 March 1781
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir
                     Richmond March 28. 1781.
                  
                  I forward to your Excellency, under cover with this, copies of letters received from Major General Greene and Baron Steuben which will give you the latest state of the situation of things with us and in North Carolina.
                  We had hoped to have received by the French Squadron under Mons: Tilly eleven hundred stand of arms which we had at Rhode-Island, but were disappointed.  the necessity of hurrying forward the troops intended for the Southern operations will be doubtless visible from this letter.  I have the honor to be with the greatest respect Your Excellency’s most obedient and most humble servant
                  
                     Th: Jefferson
                     
                  
               